EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank C. Eisenschenk, Ph.D (Reg. No. 45,332) on February 2, 2021.
The application has been amended as follows: 

In the claims:
1-13 (Canceled).

14 (Previously presented). A composite material comprising an epoxy matrix and a reinforcing polymer dispersed therein;
wherein the reinforcing polymer is selected from the group consisting of thermoplastic polymer particles, elastomer particles, core-shell particles, and combinations thereof; and
wherein the epoxy matrix is an epoxy resin cross-linked by an ionic liquid cross-linking agent which consists of at least one dialkylphosphate salt of an organic cation or a mixture of said at least one dialkylphosphate salt of an organic cation and a dialkylphosphinate salt of an organic cation, wherein the alkyl groups of the salts are linear or branched and independently contain from 1 to 12 carbon atoms.



16 (Previously presented). The composite material according to claim 14, wherein the reinforcing polymer contains core-shell particles whose core comprises or consists of an elastomer and whose shell comprises or consists of a thermoplastic polymer.

17 (Previously presented). The composite material according to claim 14, wherein the reinforcing polymer contains elastomer nanoparticles.

18 (Previously presented). The composite material according to claim 14, which is obtained by a process comprising the following steps:
a) mixing: (i) the reinforcing polymer, (ii) the epoxy resin and (iii) the ionic liquid cross-linking agent; and
(b) shaping and curing the mixture thus obtained.

19 (Previously presented). The composite material according to claim 16, which is obtained by a process comprising the following steps:
a) mixing: (i) the epoxy resin, (ii) a block copolymer capable of forming the core-shell structure after solubilization in the epoxy resin and (iii) the ionic liquid cross-linking agent; and
b) shaping and curing the mixture thus obtained.



21 (Previously presented). The composite material according to claim 14, wherein the thermoplastic polymer particles are selected from the group consisting of poly(ether sulfones), polyethylenimines, polyamides, polyamide-imides, poly(phenylene oxides) optionally grafted with methacrylate (PPO-g-MA) and mixtures thereof.

22 (Previously presented). The composite material according to claim 14, wherein the organic cation is selected from the group consisting of tetraalkylphosphonium, N,N-dialkylimidazolium, N-alkylpyridinium, N-dialkylpiperidinium, N-dialkylpyrrolidinium, tetraalkylammonium, pyrazolium, N-alkylthiazolium, trialkylsulfonium, trialkyltriazolium cations, and mixtures thereof.

23 (Previously presented). The composite material according to claim 14, wherein the alkyl groups of the salts are linear or branched and independently contain from 2 to 8 carbon atoms.

24 (Previously presented). The composite material according to claim 14, wherein the ionic liquid cross-linking agent consists of tributyl(ethyl)phosphonium diethylphosphate (IL-DEP) or a mixture IL-DEP and trihexyl(tetradecyl)phosphonium bis-2,4,4-(trimethylpentyl)phosphinate (IL-TMP).



26 (Currently amended). A process for manufacturing a composite material comprising the following steps:
a) mixing (i) a reinforcing polymer [[is]] selected from the group consisting of thermoplastic polymer particles, elastomer particles, core-shell particles, and combinations thereof, (ii) an epoxy resin and (iii) an ionic liquid cross-linking agent which consists of at least one dialkylphosphate salt of an organic cation or a mixture of said at least one dialkylphosphate salt of an organic cation and a dialkylphosphinate salt of an organic cation, wherein the alkyl groups of the salts are linear or branched and independently contain from 1 to 12 carbon atoms; and
(b) shaping and curing the mixture thus obtained.

27 (Previously presented). The composite material according to claim 14, wherein the ionic liquid cross-linking agent consists of at least two dialkylphosphate salts of organic cations, wherein the alkyl groups of the salts are linear or branched and independently contain from 1 to 12 carbon atoms.


* * * * *

EXAMINER’S COMMENT
Pending Claims
Claims 14-27 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 14-17, 20-23, 25, and 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been overcome by amendment.
The rejection of claim 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The rejection of claims 18, 19, 24, and 26 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been overcome by amendment. 
The objection to claims 14-27 has been overcome by amendment.

Allowable Subject Matter
Claims 14-27 are allowed.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisors can be reached at the following: Vasu Jagannathan at (571)272-1119 or James Seidleck at (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
February 8, 2021